LA PRADE, Justice
(dissenting).
The point presented for determination is the interpretation to be given to the fourth paragraph of the will which is set forth haec verba in the majority opinion. By this paragraph the testator directed his executor to sell all of his real property in order that the same might be converted into cash for two purposes: (1) To provide funds to pay the specific bequests that had been made in the will, and (2) that “In the event the proceeds of sale or sales of said real property are more than sufficient to pay the said specific bequests, then and in such event, such excess shall be used for the education of my brothers’ and sisters’ children so far as possible commensurate with the amount of such excess”. To me it is all too apparent that the testator attempted to create a testamentary trust dependent upon a contingency, the contingency to arise in the event that there was a cash surplus from the sale of his real property after the specific bequests had been paid. This surplus, if any, was to constitute the corpus of the trust to be used for the education of his nephews and nieces. The attempted trust was so indefinite and uncertain that no court could enforce or carry out any intentions expressed by the will, and hence failed. If no trust was intended, the words “so far as possible commensurate with the amount of such excess” would not have been used, as they would be entirely unnecessary because if the money was intended to go to the designated children direct with the request that they use it for their education, the preceding words, to wit: “such excess shall be used for the education of my brothers’ and sisters’ children” express the testator’s full desire. However, the use of the words “so far as possible commensurate with the amount of such excess” emphasized the testator’s intent to create a trust. The fact that performance of the trust is impossible cannot obliterate the cold fact that the testator intended to create a trust. The language of the Supreme Court of California in the case of In re Ralston’s Estate, 1 Cal.2d 724, 37 P.2d 76, 78, 96 A.L.R. 953, is •most apropos to the fact situation in the instant case. In this case, after reviewing the authorities, the court said: “In the instant case there can be no doubt as to the testator’s intent to create a trust. As already stated, he expressly declared that he left his ‘entire property’ to the respondent executor ‘in trust.’ His failure to designate with sufficient certainty the objects or purposes of the trust makes the same invalid and unenforceable. However, his intent being clear that the respondent executor was not to acquire a beneficial interest in the property, it passed *224■upon his death, and, in the absence of a residuary clause in the will, to his next of kin and heirs at law, the petitioners in this proceeding, in equal parts under the laws of intestate succession.” See 2 Bogert, Trusts and Trustees, section 468, and 2 Restatement of Law of Trusts 1258, section 411.
Having in my own mind determined that the language of the will compels the conclusion that a trust was contemplated and intended, the trustee holds the trust estate upon a resulting trust for the trustor or his estate unless the trustor properly manifested an intention that no resulting trust should arise. To prevent this conclusion, the majority opinion concludes that there was no intention to create, but rather there was an intent to make a bequest. They say that to hold that a trust had been created would depend solely upon judicial construction. I submit that the words attempting to create a trust speak for themselves. They are: “ * * * such excess shall be used for the education of my brothers’ and sisters’ children so far as possible commensurate with the amount of such excess”. I respectfully suggest that the majority then resort to judicial construction in finding from these words a donative intent to make a specific bequest. The majority from these words find a donative intent to give the corpus to a class to be divided up per capita. It is pointed out by Mr. Justice De Concini that this judicial construction admittedly has for its foundation inferences designated as “straws in the wind”, all of which I submit might more appropriately be termed “conjectures”. The majority opinion, by adopting and quoting the language of Judge Kelly, says: “By the will, if the proceeds of sale were inadequate to pay the bequests a pro rata deduction was provided for. Surplus funds were ‘to be used’ for education. The balancing of the two contingencies raises an inference, if but a weak one, of the intent that the surplus in the event of this contingency was intended, at least latently, as a gift to the nephews and nieces, for it is clear by whatsoever reading given the language that they were to be the ultimate beneficiaries of the unknown or problematic surplus. * ‡ :}: »
A construction in favor of a devise or bequest by implication should never be adopted except in cases where, after a careful and full consideration of the whole' will, the mind of the judge is convinced that the testator intended to make the devise or bequest. Bell v. Dukes, 158 Miss. 563, 130 So. 734; Bishop v. McClelland’s Ex’rs., 44 N.J.Eq. 450, 16 A. 1, 1 L.R.A. 551. A devise or bequest may be implied under certain circumstances. The presumption, however, is very strong against the testator having intended any device or bequest not set forth in his will. The general rule is that the probability of an in*225tention to make a devise or bequest now implied must appear from the will and must be so strong that a contrary intention cannot reasonably be supposed to have existed in the mind of the testator. Such an implication cannot rest on mere conjecture or solely on the presumptive intent to avoid an intestacy. 69 C.J., Wills, 70, section 1123, citing cases. To suggest that the testator had a latent donative intent is to say that the intent was not visible or apparent that it was hidden or dormant.
“An inference is a logical conclusion from given data or premises; an assumption is something taken for granted without proof, frequently as a basis for argument or inference.” See Webster’s New International Dictionary, 2d Ed. I respectfully submit that the majority have found a donative intent in the instant case, not on inferences but on assumptions designated as “weak inferences”, “straws in the wind” or signs.
For the foregoing reasons I conclude that the testator attempted to create a trust, that the trust failed, that no donative intent can be discovered from the will to make a specific class bequest and as a consequence, with reference to the surplus arising from the fund in question, the testator died intestate and it should devolve upon his heirs at law according to the laws relating to descent and distribution.